Citation Nr: 0724997	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a neck injury 
and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1966.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  An unappealed October 2002 RO rating decision denied the 
claim for service connection for residuals of a neck injury 
on the basis that the veteran had not submitted new and 
material evidence showing the condition was related to 
service.  

2.  Additional evidence received since October 2002 on the 
issue of service connection for residuals of a neck injury 
does not cure the previous evidentiary defect at the time of 
the RO's 2002 decision.  


CONCLUSIONS OF LAW

1.  The RO's October 2002 decision denying service connection 
for residuals of a neck injury is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (2002).

2.  New and material evidence has not been received since 
October 2002 to reopen the claim of entitlement to service 
connection for residuals of a neck injury.  38 U.S.C.A. 
§§ 1154, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
residuals of a neck injury.  He contends that he was hit by 
an airplane in service and has had problems with his neck as 
a result of that injury.  See May 2004 VA Form 9.  The RO 
declined to reopen the claim and continued the denial issued 
in a previous final decision.  The Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

A decision by the Winston-Salem, North Carolina, RO in 
October 2002 declined to reopen the claim for service 
connection for residuals of a neck injury on the basis that 
the veteran had failed to submit new and material evidence 
showing that the condition was related to military service.  
The RO notified the veteran of this decision by letter dated 
November 14, 2002, but he did not file a timely appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2002) (a notice of disagreement (NOD) shall be filed with 
the agency of original jurisdiction (AOJ) within one year 
from the date that the agency mails notice of the 
determination).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).

The veteran filed a claim to reopen in January 2003, and this 
appeal ensues from the April 2003 rating decision, which 
declined to reopen the claim and continued the previous 
denial.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If the claimant can 
thereafter present new and material evidence, however, the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in October 2002 included the veteran's 
service medical records, which are devoid of reference to 
complaint of, or treatment for, neck problems.  The records 
are also devoid of any reference to an injury involving an 
airplane hitting the veteran.  At the time of his separation 
from service, a clinical evaluation of the veteran's head, 
face, neck and scalp was normal, as was an evaluation of his 
spine, other musculoskeletal system.  See September 1966 
report of medical examination.  

The evidence of record in October 2002 also included post-
service medical evidence.  VA treatment records dated in 1970 
and 1975 contain no reference to neck problems.  A January 
1982 VA medical certificate reports that the veteran was told 
he had spurs, calcium deposits, and degenerative joint 
disease (DJD) in his cervical spine.  A September 1983 record 
from Dr. J.C. Faris reported that x-rays showed minimal 
degenerative changes of the cervical spine.  The veteran 
thereafter received VA treatment for neck pain; a February 
1999 Magnetic Resonance Imaging (MRI) showed questionable 
mild right lateral disc herniation at the 5-6 level and 
changes of spondylosis at C4-5 and 5-6.  The record before 
the RO in October 2002 did not include any evidence of a link 
between the veteran's neck disability and service.  

Evidence added to the record since the RO's 2002 decision 
consists of both VA and private treatment records, as well as 
the veteran's statements and testimony.  The Board notes that 
the private treatment records associated with the claims 
folder do not contain any reference to neck pain but, rather, 
relate either to different musculoskeletal problems or to 
unrelated ailments.  See records from Stokes-Reynolds 
Memorial Hospital, Reynolds Health Center and Forsyth 
Memorial Hospital.  

The veteran testified that he continues to have disk problems 
in his neck while acknowledging that he has not been provided 
with a medical opinion regarding the cause of his problems.  
See March 2007 hearing transcript.  The VA records, however, 
do not contain many references to treatment for neck 
problems, though a recent MRI showed moderate central 
stenosis at C5-6 and mild central stenosis at other levels in 
the cervical spine.  See June 2004 VA cardiology consult 
note.  

The lay and medical evidence associated with the claims 
folder since the October 2002 rating decision is new in the 
sense that it was not previously of record.  These records, 
however, are not considered material as they do not cure the 
previous evidentiary defect at the time of the RO's prior 
decision.  More specifically, the evidence does not establish 
that the veteran's cervical spine disability is related to 
service.  As such, the Board finds that the record does not 
contain new and material evidence to reopen the claim for 
entitlement to service connection for residuals of a neck 
injury and that the claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised that if he 
wished to reopen his claim for residuals of a neck injury, he 
would have to submit new and material evidence showing that 
this condition was incurred in or aggravated by service; that 
the RO would assist him in obtaining additional information 
and evidence; and of the responsibilities on both his part 
and VA's in developing the claim.  See January 2003 letter.  
He was later informed of the need to provide any evidence or 
information he might have pertaining to his claim in an April 
2004 statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187; Kent, 
20 Vet. App. at 10 (2006).  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection in a March 2006 
letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as his service, VA and private medical records have been 
associated with the claims folder.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained and the veteran indicated at his March 
2007 hearing that he had no additional documents to submit.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.
ORDER

New and material evidence has not been received to reopen 
appellant's claim for service connection for residuals of a 
neck injury.  The appeal is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


